Citation Nr: 1759558	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for pars planitis (uveitis) of the right eye.

2.  Entitlement to an initial evaluation in excess of 10 percent for thoracic myofascial strain and degenerative disc disease of the lumbar spine prior to and on February 25, 2015.

3.  Entitlement to an initial evaluation in excess of 40 percent for thoracic myofascial strain and degenerative disc disease of the lumbar spine after February 25, 2015.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1993 to August 1996.  He also served in the Washington Army National Guard and had periods of active duty from November 2003 to January 2004, May 2004 to September 2004, September 2004 to March 2006, and August 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issues of entitlement to an increased evaluation for thoracic myofascial strain and degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  During the June 2017 Board hearing, prior to the promulgation of a decision, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to an increased evaluation for pars planitis (uveitis) of the right eye.

2.  During the June 2017 Board hearing, prior to the promulgation of a decision, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to an increased evaluation for pars planitis (uveitis) of the right eye.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to TDIU.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a particular error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal is deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

During the June 2017 hearing, the Veteran withdrew his appeal for the issues of entitlement to an increased evaluation for pars planitis (uveitis) of the right eye and entitlement to TDIU.  Thus, there remains no allegation of errors of fact or law for appellate consideration concerning those claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.


ORDER

The appeal for the issue of entitlement to an increased evaluation for pars planitis (uveitis) of the right eye is dismissed.

The appeal for the issue of entitlement to TDIU is dismissed.


REMAND

The Board notes there appears to be outstanding treatment records that are relevant to the issue on appeal.  During the June 2017 Board hearing, the Veteran testified that he received all of his medical treatment for his service-connected lumbar spine disability from the VA.  Currently, it appears the AOJ has only obtained VAMC records through December 2015.  Thus, the AOJ should obtain all outstanding treatment records.

The Board also notes that evidence relevant to this claim has been associated with the claims file.  In this regard, the Board notes that the Veteran was afforded a more recent VA examination in August 2017.  A supplemental statement of the case (SSOC) has not been issued, and the Veteran has not submitted a waiver of the AOJ's initial consideration of the non-automatic waiver evidence.  As such, the case should be remanded back to the AOJ and a SSOC issued to the Veteran.

In addition, the Board notes that the RO issued a rating decision in August 2017 proposing a reduction from 40 percent to 20 percent for his service-connected lumbar spine disability.  However, the RO has not made a final determination on the proposed rating reduction, which could impact the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracic myofascial strain and degenerative disc disease of the lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA treatment records, to include any records dated since January 2016.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination if deemed necessary.

3.  When the development requested has been completed, the case should be reviewed by the AOJ, to include all additional evidence received since the last adjudication.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


